                           Case 3:21-cv-04539-SK Document 20 Filed 08/23/21 Page 1 of 3



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        TRAVIS LEBLANC (251097)
                    3   (tleblanc@cooley.com)
                        JOSEPH D. MORNIN (307766)
                    4   (jmornin@cooley.com)
                        ELIZABETH SANCHEZ SANTIAGO (333789)
                    5   (lsanchezsantiago@cooley.com)
                        3 Embarcadero Center, 20th Floor
                    6   San Francisco, California 94111-4004
                        Telephone:     +1 415 693 2000
                    7   Facsimile:     +1 415 693 2222

                    8   Attorneys for Defendant
                        COINBASE GLOBAL, INC.
                    9

                   10                                UNITED STATES DISTRICT COURT

                   11                           NORTHERN DISTRICT OF CALIFORNIA

                   12

                   13   DAVID SUSKI, Individually and On Behalf of   Case No. 3:21-cv-04539-SK
                        All Others Similarly Situated,
                   14                                                JOINT STIPULATION AND [PROPOSED]
                                        Plaintiff,                   ORDER TO CONTINUE CASE
                   15                                                MANAGEMENT CONFERENCE AND ADR
                              v.                                     DEADLINES
                   16
                        COINBASE GLOBAL, INC. and MARDEN-
                   17   KANE, INC.,

                   18                   Defendants.

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                          JOINT STIPULATION AND [PROPOSED] ORDER
                                                                                        CASE NO. 3:21-CV-04539-SK
                           Case 3:21-cv-04539-SK Document 20 Filed 08/23/21 Page 2 of 3



                    1          Plaintiff David Suski and Defendant Coinbase Global, Inc. stipulate as follows:

                    2          1.      Plaintiff filed his complaint on June 11, 2021.

                    3          2.      Plaintiff intends to file an amended complaint. Per the Court’s order at ECF No.

                    4   18, Plaintiff’s deadline to file his amended complaint is August 31, 2021, and Coinbase’s

                    5   deadline to file an answer or responsive motion is October 5, 2021.

                    6          3.      On June 14, 2021, the Court issued an initial scheduling order (ECF No. 5) setting

                    7   the following deadlines:

                    8              August 23, 2021: last day to hold Rule 26 conference and file ADR certification.

                    9              September 6, 2021: last day to file case management statement.

                   10              September 13, 2021: case management conference.

                   11          4.      In light of the timing of the amended complaint, the parties respectfully request

                   12   that the Court modify these deadlines as follows:

                   13              September 20, 2021: last day to hold Rule 26 conference and file ADR certification.

                   14              October 4, 2021: last day to file case management statement.

                   15              October 11, 2021: case management conference.

                   16          5.      This modification would not affect other aspects of the case schedule.

                   17

                   18   Dated: August 23, 2021                               COOLEY LLP
                   19                                                        By: /s/ Michael G. Rhodes
                                                                                 Michael G. Rhodes
                   20
                                                                             Attorneys for Defendant
                   21                                                        COINBASE GLOBAL, INC.
                   22
                                                                             FINKELSTEIN & KRINSK LLP
                   23
                                                                             By: /s/ David J. Harris
                   24                                                            David J. Harris
                   25                                                        Attorneys for Plaintiff
                                                                             DAVID SUSKI
                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                     JOINT STIPULATION AND [PROPOSED] ORDER
 SAN FRANCISCO                                                           2                            CASE NO. 3:21-CV-04539
                           Case 3:21-cv-04539-SK Document 20 Filed 08/23/21 Page 3 of 3



                    1                                     [PROPOSED] ORDER
                    2         The following schedule shall apply:
                    3            September 20, 2021: last day to hold Rule 26 conference and file ADR certification.

                    4            October 4, 2021: last day to file case management statement.

                    5            October 11, 2021: case management conference.

                    6   IT IS SO ORDERED.
                    7

                    8   Dated: _____________________, 2021
                                                                      Hon. Sallie Kim
                    9                                                 U.S. Magistrate Judge
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                JOINT STIPULATION AND [PROPOSED] ORDER
 SAN FRANCISCO                                                        3                          CASE NO. 3:21-CV-04539
